Citation Nr: 1440049	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include left side hurting and a left foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949 and from August 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issue on appeal has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

In July 2010, the Veteran testified at a Board hearing at the RO before the undersigned.  The Veteran previously testified at a Decision Review Officer (DRO) hearing in July 2008.  The Board remanded this case for additional development in September 2010. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Veteran's claim was most recently remanded in February 2014, and has since been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the February 2014 remand, the Veteran was scheduled for a VA examination for his back injury in April 2014.  The examination request was made in March 2014.  

A notation in the record indicates that the Veteran failed to report for this examination.  The Board finds that it is unclear whether the Veteran received notice of his examination date and time, as well as the consequences for failure to appear without good cause. 

Although there is a copy of the examination inquiry in the claims file, there is not a copy of the examination notice that was sent to the Veteran.  It is simply unclear whether the Veteran was properly notified.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Moreover, the evidence does not show any attempts by the VAMC or the AMC to secure the Veteran's current phone number and address, nor is there evidence that the examination notice was returned to sender. 

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any current residuals of a back injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should attempt to confirm the Veteran's current contact information, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the claims file. 

2.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

The Veteran's representative (currently The American Legion), should be sent copies of all documents that are sent to the Veteran.

3.  Schedule the Veteran for an appropriate VA examination to address the Veteran's residuals of a back injury.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  Relevant Virtual VA and VBMS records (if any) must be reviewed.

For the Veteran's claimed residuals of a back condition, to include left side hurting and a left foot injury, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability was caused by or etiologically related to active duty. 

Address the possibility of any current back condition and direct particular attention to the August 2006 letter written by Dr. K, which suggests a link between a current disability and service. 

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.
 
4.  Following completion of the above, the AOJ must readjudicate the Veteran's claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



